DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/21 has been entered.
 Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 4/7/21 has been considered by the examiner.
Response to Amendment
 	Examiner notes the amendment received 4/7/21 has been entered. 
Response to Arguments
 	Applicant’s arguments, filed 4/7/21, with respect to the indefinite rejections have been fully considered and are persuasive.  The indefinite rejections of claims 1-2, 5-6, 9 and 11-16 have been withdrawn. Applicant stated there appears to be some confusion regarding polarity of coils, which Examiner would categorize instead as confusion of the claimed polarity in light of the specification. Applicant’s specification states in paragraph 29 “In some embodiments, the primary side winding N1 and the auxiliary winding (that 
 	Applicant’s arguments filed 4/7/21 with respect to the amended claims and the prior art rejections have been considered but are not persuasive. Applicant argues the polarity of winding N1 and N2 are opposite which is different from the reference. Applicant does not further detail how the polarity of the windings is different. In Figure 9 of Phadke, the polarity of the secondary winding S1 is drawn reversed from that of Applicant’s drawings, but is schematically identical. Notice that in Phadke, the rectifying diode D1 is shown at the bottom instead of the top. If the secondary of Phadke were drawn reversed from top to bottom with the diode at the top, it is evident the diode would be at the top and dot of S1 at the bottom as in Applicant’s drawings. The connections are identical and both drawings depict flyback converters. The choice of orientation or location of elements in a drawing is arbitrary and a reference is not required to depict elements with the same orientation or location in a drawing.

However, Applicant merely argues against the Phadke reference individually, when the rejection relies upon the obvious rearrangement of the series elements as shown in the secondary reference Nakamura. Applicant incorrectly argues Figure 5 (2) of the secondary reference Nakamura. The Figure relied upon in the rejection was Figure 5 (5) not Figure 5 (2). The ‘2’ in the rejection referred to the series connection in Figure 5 (5), ie Fig. 5 (5) 2. Figure 5 (5) 2 shows the claimed sequence of the elements in series. 
 	In the third argument, Applicant incorrectly argues all citations fails to disclose the voltage-reducing circuit and the switching operations of the first and second switches in the active mode. In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., the voltage-reducing circuit N3 is used for reducing the voltage in primary side of the transformer circuit, so as to reduce the converted voltage V2 of secondary side winding N2 to be lower than the output voltage Vo) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 	Next Applicant incorrectly interprets Figure 17 of the Phadke reference. Applicant has incorrectly interpreted the voltage drains-source of Q1 in Figure 17 as the voltage GS1 is inverted with Vds1 (VSW1). What Applicant labels as the first time period on page 15 in the identified switching operation (which corresponds to Applicant’s Fig. 5 t13), shows for Q1 the Vds is high so the FET is off, not on. Similarly in the next time period (which corresponds to Applicant’s Figure 5 t11), Vds is low and the FET is on, not off. Finally, during the last time period (which corresponds to Applicants Fig. 5 t12), Vds is again high so the FET Q1 is off, not on. It is apparent when Figure 17 is interpreted correctly that the switching operation of Phadke matches that of Applicant’s disclosed switching operations. 
 	Next Applicant misinterprets paragraph 39 of Phadke. Phadke does not teach when Q1 is off, C1 does not discharge through Q2 to the transformer, but rather that when Q1 is turned off, C1 does not immediately discharge through Q2, instead discharging a delay time later. It should be apparent this is also what happens in Applicant’s Figure 5 as well as in Figure 17 of Phadke. As shown in Figure 17 of Phadke, when Q1 is turned off, the current does not flow through Q2 until the transformer has discharged. The only purpose of D3-Q2-P2 in Figure 9 of Phadke is to discharge C1. When Q1 turns off, current flows through D2 to charge C1. C1 cannot discharge though D3-Q2-P2-P1 until the transformer discharges, at which time current 
 	Applicant argues Phadke’s winding P2 is inductively coupled to the secondary winding S1. Well, of course it is, since both P2 and S1 are inductively coupled to primary P1. That is how the converter is intended to operate. The inductive coupling is the same as in Applicant’s figures, which also show N1,N2 and N3 are all inductively coupled together. The inductive coupling between the windings is the same in the reference and Applicant’s disclosure; again it is only a difference in how the schematics were drawn which have windings P2/N3 depicted in a different position but having the same series path. Inexplicably, Applicant argues P2 is not the voltage-reducing circuit. P2 is clearly identified in the rejection as the voltage-reducing circuit. In summary, Applicant has misinterpreted the references and all limitations have been taught by the prior art references; accordingly the rejections have been maintained. 
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


 	Claims 1-2, 5-6, 9 and 11-16 (as well as claim 10) are rejected under 35 U.S.C. 103 as being unpatentable over Phadke (US 2016/0365801) in view of Nakamura (JP 2006-87284) and further in view of Song (US 2018/0226895).
 	With respect to claim 1, Phadke discloses a flyback power-converting device, comprising: a transformer circuit (Fig. 9 P1,S1,L1,D1,C2); a clamp damping circuit (Fig. 9 D2,C1), coupled to the transformer circuit, wherein the clamp damping circuit comprises an energy-storage element (Fig. 9 C1), and a first end (Fig. 9 end C1-L1) of the energy-storage element is coupled (Fig. 9 node C1-L1) to a first end of the transformer circuit (Fig. 9 end C1-L1); a first switch (Fig. 9 Q1), coupled to the transformer circuit, wherein through switching of the first switch, the transformer circuit converts an input power to generate a first converted voltage (Fig. 9 VOUT) and to enable the clamp damping circuit to store (Fig. 9 C1 stores energy from P1 when D2 conducts) an inductive energy in the energy-storage element; a  voltage-reducing circuit (Fig. 9 D3,P2); and wherein the clamp damping element further comprises: a forward conduction element (Fig. 9 D2), coupled between the second end (Fig. 9 node P1-D2) of the transformer circuit (Fig. 9 end P1-D1) and the second end (Fig. 9 node C1-D1) of the energy-storage element, wherein the first switch is turned off and the second switch is cut off, the forward conduction element is turned on (Fig. 9 P1 reverses voltage), and the transformer circuit charges the energy-storage element via the forward conduction 
Phadke further discloses a second forward conduction element (Fig. 9 D3).
Phadke further discloses wherein the transformer circuit comprises a primary side winding (Fig. 9 P1) and a secondary side winding (Fig. 9 S1) inductively coupled to the primary side winding, the primary side winding have a primary side polarity opposite (Fig. 9 S1 dotted opposite P1 un-dotted) the secondary side winding; and wherein the voltage-reducing circuit (Fig. 9 D3,P2) comprises an auxiliary winding (Fig. 9 P2) having an auxiliary winding polarity (Fig. 9 P1,P2 dotted ends) that is the same (Fig. 9 both windings P1,P2 have same dotted end polarity) as the primary side polarity of the primary side winding. Phadke discloses the voltage-reducing circuit, second forward conduction element and second transistor in series between the second node of the energy-storage element and the second node of the transformer circuit, with the second transistor between diode (Fig. 9 D3) and winding (Fig. 9 P2) of the voltage reducing circuit. Phadke does not disclose the diode of the voltage reducing circuit between the winding of the voltage reducing circuit and the second transistor. It was well known at the time of filing of the invention that the arrangement of electrical components in series does not alter the properties of the series arrangement. 
 	Nakamura discloses alternative arrangements (Fig. 5 5 2) of a series inductor (Fig. 5 5 L1), diode (Fig. 5 5 D2) and switch (Fig. 5 5 S2), where the series coil-diode-switch (Fig. 5 (5)) is an equivalent of the series diode-switch-coil (Fig. 5 (1)). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to rearrange the order of the series circuit of the voltage reducing circuit and the second 
 	Phadke does not disclose a resistor in parallel with the energy storage element and remains silent as to the switching pattern. It was well known at the time of filing of the invention to implement a clamp damping circuit with a parallel resistor-capacitor in series with a diode. Song teaches a flyback power-converting device with a transformer circuit (Fig. 6 201,503,CO), a clamp damping circuit (Fig. 6 203,202,601), a first switch O) on an output (Fig. 6 Load) of the transformer circuit; wherein in the flyback mode, the first switch is alternately turned on and cut off, (Fig. 4 PWMPCL) and the switch remains being cut off (Fig. 4 OFF); and wherein in the active mode, the first switch is alternately turned on and cut off (Fig. 9a VGS1), the second switch keeps being cut off while the first switch is turned on, and the second switch is first cut off and then turned on while the first switch is cut off (Fig. 9a VGS2). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a resistor, connected in parallel with the energy-storage element, wherein when the first switch is turned on again, and the second switch is still cut off, the inductive energy stored in the energy-storage element is released to the resistor, wherein an operation of the first switch and the second switch has a flyback mode and an active mode, and the operation depends on a load on an output of the transformer circuit; wherein in the flyback mode, the first switch is alternately turned on and cut off, and the switch remains being cut off; and wherein in active mode, the first switch is alternately turned on and cut off, the second switch keeps being cut off during the first switch is turned on, and the second switch is first cut off and then turned on during the first switch is cut off.  The reason for doing so was to 
 
 	With respect to claim 2, Phadke in view of Nakamura and Song make obvious the flyback power-converting device according to claim 1 as set forth above, wherein a first end (Fig. 9 node C1-L1) of the clamp damping circuit is coupled to a first end of the primary side winding (Fig. 9 L1 is only representing leakage inductance), the first switch is coupled between a second end (Fig. 9 node Q1-P1) of the primary side winding and a ground (Fig. 9 V1 return), the voltage-reducing circuit [as rearranged] is coupled between a second end (Fig. 9 end C1-D2) of the clamp damping circuit and a first end (Fig. 9 Q2 drain) of the second switch, and a second end (Fig. 9 Q2 source) of the second switch is coupled to the second end (Fig. 9 end P1-D2) of the primary side winding.

 	With respect to claim 5, Phadke in view of Nakamura and Song make obvious the flyback power-converting device according to claim 1, wherein when the second switch is turned on (Fig. 9 Q2 on), the energy-storage element (Fig. 9 C1) releases the inductive energy (Fig. 9 energy stored in C1 flows through D3,Q2,P2 to P1) to the transformer circuit via the auxiliary winding.

 	With respect to claim 6, Phadke in view of Nakamura and Song make obvious the flyback power-converting device according to claim 5, wherein the voltage-reducing circuit further comprises: another forward conduction element (Fig. 9 D3), configured to 

 	With respect to claim 9, Phadke discloses a method for flyback converting power, with connecting a first connection (Fig. 9 Q1) between an end (Fig. 9 end P1-Q1) of a primary side of the transformer circuit (Fig. 9 L1,P1,S1,D1,C2) and a ground (Fig. 9 V1 return) and cutting off a second connection (Fig. 9 Q2) between the end of the primary side and an end of voltage-reducing element (Fig. 9 D3), such that another end (Fig. 9 end L1-C1) of the primary side of the transformer circuit receives an input power to store a conversion energy in the primary side, wherein another end (Fig. 9 D3 anode) of the voltage reducing element is coupled to an energy storage element (Fig. 9 C1). 
 	Phadke further discloses wherein the transformer circuit comprises a primary side winding (Fig. 9 P1) and a secondary side winding (Fig. 9 S1) inductively coupled to the primary side winding, the primary side winding have a polarity opposite (Fig. 9 S1 dotted opposite P1 un-dotted) the secondary side winding; and the voltage-reducing circuit (Fig. 9 D3,P2) comprises an auxiliary winding (Fig. 9 P2) having an auxiliary winding polarity that is the same as the primary side polarity (Fig. 9 P1,P2 dotted ends) of the primary side winding; and wherein a second forward conduction element (Fig. 9 D3) has a cathode (Fig. 9 Q2) coupled to the second switch. Phadke shows the elements in series but does not disclose wherein the second forward conduction element has an anode coupled to the voltage-reducing circuit. It was well known at the time of filing of the invention that the arrangement of electrical components in series does not alter the properties of the series arrangement. 

 	Phadke does not disclose the operation of the conversion in plural modes.
 	Song teaches selecting an action mode from a flyback mode (Fig. 4 EN LOW) and an active mode (Fig. 4 EN HIGH) according to a load (Fig. 6 Load) on an output of a transformer circuit; and executing an operation of the action mode; wherein when the selected action mode is the flyback mode, the step of executing the operation of the action mode comprises: connecting a first connection (Fig. 6 503) between an end of a primary side of the transformer circuit and a ground and cutting off a second connection (Fig. 6 502) between the end of the primary side and an end of voltage-reducing element, such that another end of the primary side of the transformer circuit receives an input power to store a conversion energy in the primary side, wherein another end of the voltage reducing element is coupled to an energy storage element; cutting off the first connection and keeping cutting off (Fig. 4 OFF) the second connection, such that the conversion energy stored in the primary side is transferred to a secondary side of the transformer circuit and charges the energy-storage element (Fig. 6 202) via a forward connection element (Fig. 6 601) coupled to the end of the primary side to store an inductive energy in the energy-storage element; and repeating the step of connecting the first connection and cutting off the second connection and the step of cutting off the first connection and keeping cutting off the second connection (Fig. 4 OFF), wherein the connecting step is re-executed, further resulting in the inductive energy stored in the energy-storage element is released to a resistor (Fig. 6 203); and wherein when the selected operation mode is the active mode (Fig. 4 EN HIGH), the step of executing the GS1 rising) and cutting off the second connection, such that the another end of the primary side receives the input power to store the conversion energy in the primary side; cutting off the first connection (Fig. 9a VGS1 falling) and keeping cutting off the second connection, such that the conversion energy stored in the primary side is transferred to the secondary side and charges the energy-storage element via the forward conduction element to store the inductive energy in the energy-storage element; keeping cutting off the first connection (Fig. 9a VGS1 low) and connecting the second connection (Fig. 9a VGS2 rising), such that the inductive energy stored in the energy-storage element is released to the primary side via the voltage-reducing element; and repeating the step (Fig. 4 EN HIGH) of connecting the first connection and cutting off the second connection, the step of cutting off the first connection and keeping cutting off the second connection and the step of keeping cutting off the first connection and connecting the second connection, wherein the connecting step is re-executed, further resulting in the inductive energy stored in the energy-storage element is released to the resistor. 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement selecting an action mode from a flyback mode and an active mode according to a load on an output of the transformer circuit; and executing an operation of the action operation mode; wherein when the selected action mode is the flyback mode, the executing step comprises: connecting a first connection between an end of a primary side of a transformer circuit and a ground and cutting off a second connection between the end of the primary side and an end of voltage-reducing 
wherein when the selected operation mode is the flyback mode, the executing step comprises: connecting the first connection and cutting off the second connection, such that the another end of the primary side receives the input power to store the conversion energy in the primary side; cutting off the first connection and keeping cutting off the second connection, such that the conversion energy stored in the primary side is transferred to the secondary side and charges the energy-storage element via the forward conduction element to store the inductive energy in the energy-storage element;
keeping cutting off the first connection and connecting the second connection, such that the inductive energy stored in the energy-storage element is released to the primary side via the voltage-reducing element; and repeating the step of connecting the first connection and cutting off the second connection, the step of cutting off the first 

 	With respect to claim 11, Phadke in view of Nakamura and Song make obvious the flyback power-converting device according to claim 1, wherein a polarity of the auxiliary winding (Fig. 9 P2 dotted end) is opposite the polarity of the secondary winding (Fig. 8 S1 undotted end).

 	With respect to claim 12, Phadke in view of Nakamura and Song make obvious the flyback power-converting device according to claim 1 as set forth above, wherein the primary winding (Fig. 9 P1) and auxiliary winding (Fig. 9 P2) are wound on the same reel (Fig. 9 transformer core).

 	With respect to claim 13, Phadke in view of Nakamura and Song make obvious the flyback power-converting device according to claim 1, wherein a polarity of the auxiliary winding (Fig. 9 P2 dotted end) is opposite the polarity of the secondary winding (Fig. 8 S1 undotted end).



 	With respect to claim 15, Phadke discloses a flyback power-converting device, comprising: a transformer circuit (Fig. 9 P1,S1,L1,D1,C2); a clamp damping circuit (Fig. 9 D2,C1), coupled to the transformer circuit, wherein the clamp damping circuit comprises an energy-storage element (Fig. 9 C1), and a first end (Fig. 9 end C1-L1) of the energy-storage element is coupled (Fig. 9 node C1-L1) to a first end of the transformer circuit (Fig. 9 end C1-L1); a first switch (Fig. 9 Q1), coupled to the transformer circuit, wherein through switching of the first switch, the transformer circuit converts an input power to generate a first converted voltage (Fig. 9 VOUT) and to enable the clamp damping circuit to store (Fig. 9 C1 stores energy from P1 when D2 conducts) an inductive energy in the energy-storage element; a voltage-reducing circuit (Fig. 9 D3,P2) coupled between the clamp damping circuit (Fig. 9 D2,C1) and the transformer circuit (Fig. 9 P1); wherein the voltage-reducing circuit comprises an auxiliary winding (Fig. 9 P2) inductively coupled with the primary winding (Fig. 9 P1); a second switch coupled in series with the voltage-reducing circuit, and wherein the clamp damping 
 	Phadke further discloses wherein the transformer circuit comprises a primary side winding (Fig. 9 P1) and a secondary side winding (Fig. 9 S1) inductively coupled to the primary side winding, the primary side winding have a polarity opposite (Fig. 9 S1 dotted opposite P1 un-dotted) the secondary side winding; and wherein the voltage-reducing circuit (Fig. 9 D3,P2) comprises an auxiliary winding (Fig. 9 P2) having the same polarity (Fig. 9 P1,P2 dotted ends) as the primary side winding. Phadke discloses the voltage-reducing circuit and second transistor in series between the second node of the energy-storage element and the second node of the transformer circuit, with the second transistor between diode (Fig. 9 D3) and winding (Fig. 9 P2) of the voltage reducing circuit; and a second forward conduction element (Fig. 9 D3) with a cathode coupled to the second switch (Fig. 9 Q2) and an auxiliary winding (Fig. 9 P2) having an auxiliary winding polarity that is the same as the primary side polarity (Fig. 9 dot of P1 and P2 are the same) of the primary side winding. Phadke does not disclose the diode of the voltage reducing circuit between the winding of the voltage reducing circuit and the second transistor. It was well known at the time of filing of the invention that the 
 	Nakamura discloses alternative arrangements (Fig. 5 2) of a series inductor (Fig. 5 L1), diode (Fig. 5 D2) and switch (Fig. 5 S2), where the series coil-diode-switch (Fig. 5 (5)) is an equivalent of the series diode-switch-coil (Fig. 5 (1)). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to rearrange the order of the series circuit of the voltage reducing circuit and the second switch such that the winding of the voltage reducing circuit was connected to the energy storage element, the second switch was connected to the transformer circuit, and the diode of the voltage reducing circuit was connected between them. The rearrangement of parts has not been held to be patentable since the rearrangement of the components in series would not alter the operation of the device. See MPEP 2144.04 VI C. Therefore, with the rearrangement of parts of Phadke, such that the winding is connected to the diode which is connected to the second switch which is connected to the transformer circuit and the anode of the second forward conduction element is coupled to the voltage-reducing circuit, Phadke in view of Nakura make obvious a voltage-reducing circuit (Fig. 9 D3,P2), a first end (Fig. 9 end P2 dotted end now connected to C1) of the voltage-reducing circuit coupled to a second end of the energy-storage element; and a second switch (Fig. 9 Q2), a first end of the second switch (Fig. 9 Q2 drain) coupled to a second end (Fig. 9 D3 cathode) of the voltage-reducing circuit and a second end of the second switch (Fig. 9 Q2 source) coupled to a second end (Fig. 9 P1 undotted end) of the transformer circuit and the first switch, wherein when the second switch is turned on, the clamp damping circuit releases (Fig. 9 C1 discharges through D3,Q2, P2,P1,L1) the 
 	Phadke does not disclose a resistor in parallel with the energy storage element and remains silent as to the switching pattern. It was well known at the time of filing of the invention to implement a clamp damping circuit with a parallel resistor-capacitor in series with a diode. Song teaches a flyback power-converting device with a transformer circuit (Fig. 6 201,503,CO), a clamp damping circuit (Fig. 6 203,202,601), a first switch (Fig. 6 503) and a second switch (Fig. 6 502) with a resistor (Fig. 6 203), connected in parallel with the energy-storage element (Fig. 6 202), wherein when the first switch (Fig. 6 503) is turned on again, and the second switch (Fig. 6 502) is still cut off, the inductive energy stored in the energy-storage element is released to the resistor, wherein an operation of the first switch and the second switch has a flyback mode (Fig. 4 EN LOW) and an active mode (Fig. 4 EN HIGH), and the operation depends on a load (Fig. 4 IO) on an output (Fig. 6 Load) of the transformer circuit; wherein in the flyback mode, the first switch is alternately turned on and cut off, (Fig. 4 PWMPCL) and the switch remains being cut off (Fig. 4 OFF); and wherein in the active mode, the first switch is alternately turned on and cut off (Fig. 9a VGS1), the second switch keeps being cut off while the first switch is turned on, and the second switch is first cut off and then turned on while the first switch is cut off (Fig. 9a VGS2). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a resistor, connected in parallel with the energy-storage element, wherein when the first switch is turned on again, and 

 	With respect to claim 16, Phadke in view of Nakamura and Song make obvious the flyback power-converting device according to claim 15 as set forth above, wherein a first end (Fig. 9 node C1-L1) of the clamp damping circuit is coupled to a first end of the primary side winding (Fig. 9 L1 is only representing leakage inductance), the first switch is coupled between a second end (Fig. 9 node Q1-P1) of the primary side winding and a ground (Fig. 9 V1 return), a second end (Fig. 9 end C1,D2) of the clamp damping circuit is coupled to a first end of the second switch (Fig. 9 Q2 as rearranged), and the voltage-reducing circuit [as rearranged] is coupled between the second end (Fig. 9 end P1-D2) of the primary side winding and a second end of the second switch (Fig. 9 Q2 as rearranged). 	
Conclusion 	 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2838